Citation Nr: 0713775	
Decision Date: 05/09/07    Archive Date: 05/17/07

DOCKET NO.  04-31 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C.A. Chapter 35.


ATTORNEY FOR THE BOARD

E. I. Velez, Associate Counsel




INTRODUCTION

The veteran had active service from March 1975 to December 
1984.  He died in October 2003.  The appellant claims on 
behalf of the veteran's two minor children.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of June 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  

In June 2006 the Board remanded the case for further 
evidentiary development.


FINDINGS OF FACT

1.  The veteran died in October 2003.  The Certificate of 
Death states that the immediate cause of the veteran's death 
was hepatic encephalopathy due to or a consequence of 
abdominal sepsis due to or as a consequence of cirrhosis of 
the liver.

2.  At the time of the veteran's death he was not service 
connected for any disability.  

3.  The veteran's hepatic encephalopathy, abdominal sepsis 
and cirrhosis of the liver were not manifest in service and 
are unrelated to service.

4.  The veteran did not have a permanent total service-
connected disability in effect at the time of his death, and 
it is not established that his death was due to a service- 
connected disability.





CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute substantially or materially to the 
veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310 (West 
2002); 38 C.F.R. §§ 3.303, 3.312 (2006).

2.  The requirements for basic eligibility for DEA under 
Chapter 35, Title 38, United States Code, have not been met. 
38 U.S.C.A. §§ 3501, 3510 (West 2002); 38 C.F.R. §§ 3.807, 
21.3021 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2006), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant' s representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant' s 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  

In Mayfield v. Nicholson, 444 F. 3d. 1329 (2006), the Federal 
Circuit Court held that the VCAA notice must be provided 
prior to the initial decision or prior to readjudication, and 
such duty to notify cannot be satisfied by post-decisional 
communications.  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The timing 
requirement enunciated in Pelegrini applies equally to all 
five elements of a service connection claim.  Id.  

The Board finds that the VA's duties under the VCAA and the 
implementing regulations have been fulfilled with respect to 
the issue of the cause of the veteran's death and entitlement 
to Dependents Education Assistance.  The appellant was 
provided adequate notice as to the evidence needed to 
substantiate her claim.  In a VCAA letter of March 2004 the 
appellant was informed of the evidence necessary to establish 
entitlement, what evidence was to be provided by the 
appellant, what evidence the VA would attempt to obtain on 
her behalf, and what evidence was to be provided by her.  In 
addition, the appellant was informed of the specific law 
applicable to the claim.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Therefore, the Board 
finds that the VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The notice predate the rating decision.

The Board also notes that to be consistent with 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) a VCAA notice must: (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that supports the claim, or 
something to the effect that the claimant should "submit any 
additional evidence that supports your claim."  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  In this case the letter 
dated in March 2004 specifically described the evidence 
needed to establish entitlement and requested that the 
appellant send the RO what it needs in conjunction with 
providing a description of evidence that would be relevant to 
the appellant's claim.  Therefore, the Board finds that the 
letter as a whole complied with the fourth element.  Thus, 
the Board finds that each of the four content requirements of 
a VCAA notice has been fully satisfied.

With regards to the requirement of notice with respect to the 
degree of disability and the effective date of the award as 
required by Dingess, supra, the Board finds that appellant's 
claim is being denied, therefore there can be no possibility 
of prejudice to the appellant even if the appellant was not 
informed of the same.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  In connection 
with the current appeal, service medical records and private 
medical records have been obtained.  A VA medical opinion was 
obtained.  Therefore, the Board finds that the VA has 
satisfied its duties to notify and to assist the claimant in 
this case.  No further assistance to the veteran with the 
development of evidence is required.  38 U.S.C.A. § 
5103A(a)(2); 38 C.F.R. § 3.159(d).

Legal Criteria and Analysis

Cause of Death 

To establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. 
§§ 3.303(a), 3.312.

To establish service connection for a particular disability, 
the evidence must show that the disability resulted from 
disease or injury which was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 
3.304.  Service connection may be granted for any disease 
diagnosed after discharge, when the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A claim for service connection generally requires competent 
evidence of a current disability; proof as to incurrence or 
aggravation of a disease or injury in service, as provided by 
either lay or medical evidence, as the situation dictates; 
and competent evidence as to a nexus between the in-service 
injury or disease and the current disability.  Cohen v. 
Brown, 10 Vet. App. 128, 137 (1997); Layno v. Brown, 6 Vet. 
App. 465 (1994).

After a careful review of the evidence of record the Board 
finds that the preponderance of the evidence is against a 
finding of service connection for the cause of the veteran's 
death.  

The veteran died in October 2003.  According to the 
Certificate of Death, the immediate cause of death was 
hepatic encephalopathy due to or as a consequence of 
abdominal sepsis due to or as a consequence of cirrhosis of 
the liver.  

Service medical records of April and May 1975 note that the 
veteran was hospitalized with a sore throat and fever of 103.  
It was noted that the veteran's liver function studies were 
mildly elevated during hospitalization and were returning to 
normal at the time of discharge.  He was assessed a final 
diagnosis of mild transient hepatitis secondary to viral 
exanthema which had resolved.  In August 1976 the veteran was 
treated for hitting his forehead on a metal volleyball pole.  
It was noted that the veteran had a strong alcohol odor on 
his breath and appeared intoxicated at the time.  Separation 
physical of February 1980 noted that the veteran had 
infectious hepatitis in 1975.  The veteran's endocrine 
system, abdomen and viscera were normal.  In October 1984 he 
was assessed with alcohol abuse.  

At the time of death, the veteran was not service connected 
for any disability.  In support of her claim, the appellant 
has submitted private medical treatment records and several 
internet articles.  Private treatment records of February 
2003 note that the veteran was positive for hepatitis C 
antibodies, but with no evidence of an active infection below 
viral load.  The physician noted a history of being positive 
for hepatitis C for 28 years.  Other records of February 2003 
note that the veteran had been a heavy drinker for 10 years.  
Another treatment record of the same month noted an 
assessment of alcoholic liver failure.  In April 2003 the 
veteran was noted to have end-stage liver disease with 
accompanying issues requiring blood transfusions.  It was 
noted that he had alcoholic hepatitis as well as being 
hepatitis C positive.  Another April 2003 treatment record 
notes a history of alcohol abuse.  It was noted that the 
veteran's primary care physician had noted that the veteran 
had been consuming alcohol on an ongoing basis.  It was 
further noted that the veteran had a past medical history of 
what was initially thought to be chronic hepatitis C, 
although hepatitis by PCR value was considered unremarkable.  
In another treatment record during the same month it was 
noted that the etiology of the veteran's liver failure was 
alcohol.  The veteran's hepatitis C quantitative RNA was 
negative, so the physician did not think it was an active 
component of the veteran's liver failure.  In August 2003 he 
was noted to have cirrhosis secondary to hepatitis C and 
alcohol abuse.  The appellant has also submitted several 
articles regarding contracting hepatitis C through the use of 
jet gun injections.  In statements and letters, the appellant 
has argued that the veteran contracted hepatitis C while in 
service through jet gun injections.  


A September 2006 VA medical opinion notes that as to whether 
the veteran's transient liver enzyme increase in 1975 while 
in service was related to his death, "it is not at least as 
likely as not that the viral exanthema and the associated 
transient hepatitis are associated."  

Regarding whether the veteran contracted hepatitis C from the 
use of an air gun in service the examiner opined that "I 
know of no known documented case of hepatitis C that has been 
transmitted through air gun hypodermics.  There are several 
cases of hepatitis B that have been transmitted and it has 
been conceded that physiologically and biologically it could 
be possible for hepatitis C infection through air gun 
vaccination by certain physicians, although this is not a 
widely held belief.  Because of the lack of medical evidence 
that there has been any documented hepatitis C contracture 
infections from air guns, I would have to say that his 
hepatitis C is not at least as likely as not contracted by 
his air gun vaccinations as performed in service.  He was 
admitted for the viral infection; however, this was not 
associated with his hepatitis C as far as I can tell from the 
facts from his admission."  

As to whether the final liver failure was secondary to the 
veteran's hepatitis C, the examiner opined that the veteran 
"had a very well-documented history of alcoholic abuse 
beginning in service and also through several notes of the 
examining physicians up until January 2003 was using alcohol 
even up to that point.  The biopsy as alluded to from 1996 
showed chronic hepatitis, no cirrhosis at that time, and 
hepatitis C; however, no documentation of whether he had an 
active infection other than a viral load that was checked by 
Dr. [S] on February 6, 2003 wherein he states that it is 
"non-detectable."  Therefore, the weight of the evidence 
would suggest that overwhelmingly the alcohol abuse and 
subsequent alcoholic hepatitis was the cause of death and 
that the hepatitis C although present did not contribute 
substantially to [the veteran's] eventual liver failure and 
demise. . . Again, it is not at least as likely as not that 
[the veteran's] cause of death and alcoholic hepatitis were 
caused by his hepatitis C."

Upon careful review of the evidence of record, the Board 
finds that the competent evidence of record is against a 
finding that the veteran's hepatic encephalopathy, abdominal 
sepsis or cirrhosis of the liver, were incurred in or 
aggravated during service.  Although the veteran's death 
certificate reported hepatic encephalopathy, abdominal sepsis 
and cirrhosis of the liver, there is no competent evidence 
linking these disorders to the veteran's active service.  
During service, the veteran's liver function was noted to be 
mildly elevated.  However, it was established that the 
findings were returning to normal and that the hepatitis was 
transitory and resolved.  The record also establishes that 
the abdomen and viscera were normal at separation and that it 
was concluded by a medical professional that it was not as 
likely as not that there was a relationship between the in-
service findings and the cause of death.  Therefore, service 
connection for the cause of the veteran's death is not 
warranted.

A medical opinion of record establishes that the veteran's 
cause of death was the veteran's alcohol abuse and alcoholic 
hepatitis and not his hepatitis C.  The examiner opined that 
the veteran's cause of death and alcoholic hepatitis were not 
at least as likely as not caused by the veteran's hepatitis 
C.  As to the etiology of the veteran's hepatitis C, the 
examiner opined that the veteran's hepatitis C was not at 
least as likely as not contracted by the veteran's air gun 
vaccination while in service or to the viral infection in 
service.  It was provided after a review of the veteran's 
claim file including service medical records and private 
medical treatment records.  The Board finds the opinion to be 
persuasive.

While the appellant has asserted that there is a relationship 
between the cause of the veteran's death and service, namely, 
that the veteran contracted hepatitis C while in service 
through the use of air gun vaccination, she does not have the 
requisite knowledge of medical principles that would permit 
her to render an opinion regarding matters involving medical 
diagnoses or medical etiology.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Furthermore, the VA examiner's opinion 
specifically states that the veteran did not contract 
hepatitis C through air gun vaccination in service.  

In sum, the Board finds that there is no evidence that the 
veteran contracted hepatitis C while in service either 
through a viral infection or the use of air gun vaccination.  
Regardless, the more probative evidence establishes that 
hepatitis C did not play a significant role in the cause of 
death.  The death certificate establishes that the cause of 
death was a combination of hepatic encephalopathy, sepsis and 
cirrhosis of the liver.  The fatal disease processes were not 
present during service and were unrelated to the veteran's 
period of service.  When all the evidence is assembled VA is 
then responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49, 55 (1990).  The Board finds the preponderance of the 
evidence is against the appellant's claim, and thus the 
benefit-of-the-doubt rule is not for application.  Id.

Entitlement to Chapter 35 Educational Assistance Benefits.

Educational assistance is available to a child or surviving 
spouse of a veteran who, in the context of this issue on 
appeal, either died of a service-connected disability or died 
while having a disability evaluated as total and permanent in 
nature resulting from a service- connected disability.  38 
U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 3.807, 21.3020, 21.3021.

In this case, the Board determined that the veteran did not 
die of a service-connected disability.  The record also 
reflects that he did not have a disability evaluated as total 
and permanent in nature resulting from a service- connected 
disability at the time of his death.  Accordingly, the 
claimant cannot be considered an "eligible person" entitled 
to receive educational benefits.  38 U.S.C.A. § 3501(a) (1); 
38 C.F.R. §§ 3.807, 21.3021(a) (2) (i) (ii).

Because the claimant does not meet the basic criteria under 
the law for eligibility for survivors' educational assistance 
benefits, the law is dispositive without regard to any other 
facts in the case.  Where the law is dispositive, the claim 
must be denied on the basis of absence of legal merit.  See 
Sabonis v. Brown, 6 Vet. App. 426 (1994).  The appeal for 
Survivors' and Dependents' Educational Assistance benefits 
must be denied as a matter of law.


ORDER

Service connection for cause of the veteran's death is 
denied.

Entitlement to Survivors' and Dependents' Educational 
Assistance benefits under chapter 35, title 38, United States 
Code, is denied.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


